DETAILED ACTION
Response to Amendment
The Amendment filed 01 December 2021 has been entered. Claims 1-30 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-final Office Action mailed 01 September 2021.
Response to Arguments
Applicant’s arguments filed 01 December 2021 have been fully considered and are rendered moot in view of the new ground(s) of rejection necessitated by amendment.
On pages 14-15 of the Applicant’s Remarks, regarding the teachings of Alshina (WO 2021/068918 A1 (please note the Priority Data of US Provisional Application No.: 62/913,730)), the applicant argues that the “ph_all_intra_flag” of Alshina cannot be considered as a first flag or a second flag of the original or amended Claim 1.
The applicant’s point is understood. However, the examiner respectfully disagrees. The original independent Claim 1 was not as narrowly construed as the applicant’s arguments. The term “parsing” may be generally defined as: to analyze (a string of characters) in order to associate groups of characters with the syntactic units of the underlying grammar (https://www.dictionary.com/browse/parse). 
In the original independent Claim 1, Alshina clearly discloses parsing at least one of a first flag of the video data, in a picture header, indicative of whether a set of inter slice syntax elements are included in the picture header, and a second flag of the video data, in the picture header, indicative of whether a set of intra slice syntax elements are included in the picture header, wherein the inter slice syntax elements are inter-prediction syntax elements for slices in a picture that are inter-predicted, and the intra slice syntax elements are intra-prediction syntax elements for slices in the picture that are intra-predicted (see Alshina, Fig. 3, and page 24, lines 1-7, disclosing the decoding unit parses the bitstream to perform entropy decoding to the encoded picture data to obtain syntax elements; page 35, lines 12-14, disclosing a picture header (PH) is a syntax structure containing syntax elements that apply to all slices of a coded picture; page 35, last two lines to page 37, disclosing utilization of a ph_all_intra_flag (please refer to the syntax table disclosing the claimed flag and sets of inter/intra –slice syntax elements) to indicate whether a current picture is an I picture or not, in which when, for example, the current picture is an I picture, all original independent Claim 1 excludes the teachings of Alshina.
Regarding amended independent Claim 1, examiner points to Xu (US 2021/0112253 A1 (please note the US Provisional Application No.: 62/912,764)), which discloses “a first flag of the video data, in a picture header, indicative of whether a set of inter slice syntax elements are included in the picture header, and a second flag of the video data, in the picture header, indicative of whether a set of intra slice syntax elements are included in the picture header, wherein the inter slice syntax elements are inter-prediction syntax elements for slices in a picture that are inter-predicted, and the intra slice syntax elements are intra-prediction syntax elements for slices in the picture that are intra-predicted (see Xu, paragraph [0151], disclosing an example in which if the current picture has a picture type indicating both an intra slice and an inter slice are allowable in the current picture, both the pic_intra_only_flag and the pic_inter_only_flag can be inferred to be false; this indication signifies that both a first and second flag are signaled in the bitstream and parsed at the decoder side; see also Figs. 14A-14B and paragraphs [0120], [0137], and [0140]).”
Therefore, the combination of Alshina and Xu is reasonable, in which the motivation to combine would have been to create the advantage of efficiently signaling only necessary syntax elements in the event of a current picture having a picture type indicating both an intra slice and an inter slice are allowable in the current picture (see Xu, paragraph [0151]).
The examiner’s rationale above applies equally as well to the remaining Claims 2-30.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 14-17, 22-26, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alshina et al., WO 2021/068918 A1 (please note the Priority Data of US Provisional Application No.: 62/913,730, provided cited in PTO-892), hereby Alshina, in view of Xu et al., US Patent Application Publication No.: 2021/0112253 A1 (please note the Provisional Application No.: 62/912,764, provided cited in PTO-892), hereby Xu.
Alshina discloses the invention substantially as claimed. Regarding Claims 1, 17, 26, and 29, Alshina discloses a method of processing video data, a device for processing video data, and a computer-readable storage medium, the method, device, and computer-readable storage medium (Figs. 1A-1B and 2-3) comprising:
“memory configured to store the video data (Fig. 1B, visually disclosing a memory store; Figs. 2-3, visually disclosing an encoder and decoder with a decoded picture buffer; see also Fig. 1A); and 
processing circuitry coupled to the memory and (Fig. 1B, visually disclosing processing circuitry and a memory store; Figs. 2-3, visually disclosing an encoder and decoder with a decoded picture buffer; see also Fig. 1A) configured to 
parse . . . of the video data, in a picture header, indicative of whether a set of inter slice syntax elements are included in the picture header, and a second flag of the video data, in the picture header, indicative of whether a set of intra slice syntax elements are included in the picture header, wherein the inter slice syntax elements are inter-prediction syntax elements for slices in a picture that are inter-predicted, and the intra slice syntax elements are intra-prediction syntax elements for slices in the picture that are intra-predicted (Fig. 3, and page 24, lines 1-7, disclosing the decoding unit parses the bitstream to perform entropy decoding to the encoded picture ; 
selectively parse at least one of the set of inter slice syntax elements, in the picture header, based on the first flag and the set of intra slice syntax elements, in the picture header, based on the second flag (Fig. 3, and page 24, lines 1-7, disclosing the decoding unit parses the bitstream to perform entropy decoding to the encoded picture data to obtain syntax elements; page 35, lines 12-14, disclosing a picture header (PH) is a syntax structure containing syntax elements that apply to all slices of a coded picture; page 35, last two lines to page 37, disclosing utilization of a ph_all_intra_flag (please refer to the syntax table disclosing the claimed flag and sets of inter/intra –slice syntax elements) to indicate whether a current picture is an I picture or not, in which when, for example, the current picture is an I picture, all syntax elements designed for inter prediction is not signaled in the picture header; examiner notes that multiple “if” statements in the syntax (such as “if (!ph_all_intra_flag)” or “if (pic_max_mtt_hierarchy_depth_intra_slice_luma !=0)”) are conditional, thereby involving the claimed selective parsing; for further support, see Claims 1 and 11-12; Fig. 2, element 266, visually disclosing the encoder may output syntax elements into the bitstream (for further support, see Claims 14, 21, and 23, which explicitly states signaling a ph_all_intra_flag in a PH of a bitstream and selective signaling of sets of inter/intra –slice syntax elements); examiner lastly notes that the claim recites “at least one of”, and therefore, the examiner has met the limitation); and 
reconstruct the picture based on at least one of the set of inter slice syntax elements and the set of intra slice syntax elements (Fig. 3, element 314, disclosing a reconstruction unit; Fig. 3, and .”
However, although Alshina discloses one flag and not two, Xu does expressly disclose the following:
“. . .
parse a first flag of the video data, in a picture header, indicative of whether a set of inter slice syntax elements are included in the picture header, and a second flag of the video data, in the picture header, indicative of whether a set of intra slice syntax elements are included in the picture header, wherein the inter slice syntax elements are inter-prediction syntax elements for slices in a picture that are inter-predicted, and the intra slice syntax elements are intra-prediction syntax elements for slices in the picture that are intra-predicted paragraph [0151], disclosing an example in which if the current picture has a picture type indicating both an intra slice and an inter slice are allowable in the current picture, both the pic_intra_only_flag and the pic_inter_only_flag can be inferred to be false; this indication signifies that both a first and second flag are signaled in the bitstream and parsed at the decoder side; see also Figs. 14A-14B, in which examiner notes that the “if” statement in ; . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Alshina and Xu (hereby Alshina-Xu) to modify the encoding and decoding method and device for processing image data to use both of the claimed first and second flags as in Xu. The motivation for doing so would have been to create the advantage of efficiently signaling only necessary syntax elements in the event of a current picture having a picture type indicating both an intra slice and an inter slice are allowable in the current picture (see Xu, paragraph [0151]).
Regarding Claim 9, Alshina-Xu discloses each and every feature of Claims 1, 17, 26, and 29, as recited above, and examiner further notes that Claim 9 merely recites the encoding side, which is also disclosed in the same cited portions above. Therefore, the rationale that was utilized in Claims 1, 17, 26, and 29 applies equally as well to Claim 9.
Regarding Claims 6, 14, and 22, Alshina-Xu discloses:
“wherein the picture header comprises a syntax structure that includes syntax elements that apply to all slices of the picture (Alshina, page 35, lines 12-14, disclosing a picture header (PH) is a syntax structure containing syntax elements that apply to all slices of a coded picture; for further support, see Claims 1 and 11-12; for further support, see Claims 14, 21, and 23; see also Figs. 1B and 2-3).”
Regarding Claims 7, 15, and 23, Alshina-Xu discloses:
“wherein set of inter slice syntax elements include one or more of: a first syntax element indicative of differences between a minimum size of luma leaf block resulting from quadtree splitting of a coding tree unit (CTU) and a minimum size of luma block that is inter-predicted; a second syntax element indicative of a maximum hierarchy depth of coding units resulting from multi-type tree splitting of a quadtree leaf in inter slices; a third syntax element indicative of difference between a maximum size in luma samples of a luma coding block that can be split using binary split and a minimum size in luma samples of a luma leaf block resulting from quadtree splitting of a CTU in inter slices; and a fourth syntax element indicative of a difference between a maximum size in luma samples of a luma coding block that can be split using a ternary split and a minimum size in luma samples of a luma leaf block resulting from quadtree splitting of a CTU in inter slices (Alshina, page 35, last two lines to page 37, disclosing examples of the claimed set of inter slice syntax elements in the syntax table, such as “pic_max_mtt_hierarchy_depth_inter_slice”; see also Figs. 2-3; for further support, see Claims 1 and 11-12; for further support, see Claims 14, 21, and 23; examiner notes that the claim recites “one or more of”, and therefore, the examiner has met the limitation).”
Regarding Claims 8, 16, and 24, Alshina-Xu discloses:
“wherein set of intra slice syntax elements include one or more of: a first syntax element indicative of difference between a minimum size in luma samples of a luma leaf block resulting from quadtree splitting of a coding tree unit (CTU) and a minimum coding block size in luma samples for luma coding units (CUs) in intra slices; a second syntax element indicative of a maximum hierarchy depth for coding units resulting from multi-type tree splitting of a quadtree leaf in intra slices; a third syntax element indicative of difference between a maximum size in luma samples of a luma coding block that can be split using a binary split and a minimum size in luma samples of a luma leaf block resulting from quadtree splitting of a CTU in intra slices; a fourth syntax element indicative of difference between a maximum size in luma samples of a luma coding block that can be split using a ternary split and a minimum size in luma samples of a luma leaf block resulting from quadtree splitting of a CTU in intra slices; a fifth syntax element indicative of difference between a minimum size in luma samples of a chroma leaf block resulting from quadtree splitting of a chroma CTU with dual tree partitioning and a minimum coding block size in luma samples for chroma CUs with dual tree partitioning in intra slices; a sixth syntax element indicative of a maximum hierarchy depth for chroma coding units resulting from multi-type tree splitting of a chroma quadtree leaf with dual tree partitioning in intra slices; a seventh syntax element indicative of difference between a maximum size in luma samples of a chroma coding block that can be split using a binary split and a minimum size in luma samples of a chroma leaf block resulting from quadtree splitting of a chroma CTU with dual tree partitioning in intra slices; and an eighth syntax element indicative of difference between a maximum size in luma samples of a chroma coding block that can be split using a ternary split and a minimum size in luma samples of a chroma leaf block resulting from quadtree splitting of a chroma CTU with dual tree partitioning in intra slices (Alshina, page 35, last two lines to page 37, disclosing examples of the claimed set of intra slice syntax elements in the syntax table, such as “pic_max_mtt_hierarchy_depth_intra_slice_luma” or “pic_max_mtt_hierarchy_depth_intra_slice_chroma”; see also Figs. 2-3; for further support, see Claims 1 and 11-12; for further support, see Claims 14, 21, and 23; examiner notes that the claim recites “one or more of”, and therefore, the examiner has met the limitation).”
Regarding Claim 25, Alshina-Xu discloses:
“wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (Alshina, Fig. 1A, and page 10, second paragraph, disclosing the source and destination devices, which include the encoder and decoder, respectively, may comprise any of a wide range of devices, including a mobile phone, computer, camera, set-top box, or a broadcast receiver device; Figs. 1B and 2-3).”
Claim Rejections - 35 USC § 103
Claims 2-3, 10-11, 18-19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alshina-Xu, in view of Chen et al., US Patent Application Publication No.: 2021/0152826 A1 (please note the Provisional Application No.: 62/943,832, provided cited in PTO-892), hereby Chen.
Regarding Claims 2, 10, 18, and 27, Alshina-Xu discloses:
“parsing [signaling] information indicative of a . . . value in the picture header (Alshina, Figs. 2-3, and pages 35-37, disclosing parsing/signaling information in the picture header (PH) (see syntax table); for further support, see Claims 1 and 11-12; for further support, see Claims 14, 21, and 23).”
However, although Alshina-Xu does not expressly disclose a picture order count (POC) value in the picture header, Chen does expressly disclose the following:
“parsing [signaling] information indicative of a picture order count (POC) value in the picture header (paragraphs [0088]-[0092], and Tables 6A-6B, disclosing a picture order count (“ph_pic_order_cnt_lsb”) is specified in the picture header; see also paragraph [0094]).”
Alshina-Xu and Chen (hereby Alshina-Xu-Chen), to modify the encoding and decoding method and device for processing image data of Alshina-Xu to use a picture order count (POC) value in the picture header as in Chen. The motivation for doing so would have been to create the advantage of using the picture order count as an identifier of the picture when the picture header is repeated as a loss detection mechanism (see Chen, paragraphs [0088]-[0092], and Tables 6A-6B).
Regarding Claims 3, 11, and 19, Alshina-Xu-Chen discloses:
“wherein the information indicative of the POC value comprises information indicative of one or more least significant bits (LSBs) of the POC value (Chen, paragraphs [0088]-[0092], and Tables 6A-6B, disclosing a picture order count (“ph_pic_order_cnt_lsb”) is specified in the picture header; see also paragraph [0094]).”
The motivation that was utilized in Claims 2, 10, 18, and 27 applies equally as well to Claims 3, 11, and 19.
Claim Rejections - 35 USC § 103
Claims 4-5, 12-13, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Alshina-Xu, in view of Liu et al., US Patent Application Publication No.: 2021/0203945 A1 (please note the Continuation of Application No.: PCT/CN2019/126990 (published as WO 2020/125750 A1), provided cited in PTO-892), hereby Liu.
Regarding Claims 4, 12, and 28, Alshina-Xu discloses:
“parsing [signaling] information (Alshina, Figs. 2-3, and pages 35-37, disclosing parsing/signaling information in the picture header (PH) (see syntax table); for further support, see Claims 1 and 11-12; for further support, see Claims 14, 21, and 23) indicative of an identifier for a sequence parameter set (SPS) for reference . . . (Alshina, page 31, generally disclosing SPS; Figs. 1A-1B and 2-3).”
However, although Alshina-Xu does not expressly disclose an identifier for a sequence parameter set (SPS) for reference as a first element in the SPS before other elements in the SPS, Liu does expressly disclose the following:
“parsing [signaling] information indicative of an identifier for a sequence parameter set (SPS) for reference as a first element in the SPS before other elements in the SPS (paragraph [0346], disclosing “sps_seq_parameter_set_id” is indicated as the first element; Fig. 11A).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Alshina-Xu and Liu (hereby Alshina-Xu-Liu), to modify the encoding and decoding method and device for processing image data of Alshina-Xu to use an identifier for a sequence parameter set (SPS) for reference as a first element in the SPS before other elements in the SPS as in Liu. The motivation for doing so would have been to create the advantage of easily/quickly identifying a specific sequence parameter set (see Liu, paragraph [0346]).
Regarding Claims 5 and 13, Alshina-Xu-Liu discloses:
“wherein the identifier for the SPS is a sps_seq_parameter_set_id (Liu, paragraph [0346], disclosing “sps_seq_parameter_set_id” is indicated as the first element; Fig. 11A).”
The motivation that was utilized in Claims 4, 12, and 28 applies equally as well to Claims 5 and 13.
Claim Rejections - 35 USC § 103
Claims 20-21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Alshina-Xu-Chen, and in further view of Liu.
Regarding Claims 20-21 and 30, Alshina-Xu-Chen discloses:
“means for parsing information (Alshina, Figs. 2-3, and pages 35-37, disclosing parsing/signaling information in the picture header (PH) (see syntax table); for further support, see Claims 1 and 11-12; for further support, see Claims 14, 21, and 23) indicative of a picture order count (POC) value in the picture header (Chen, paragraphs [0088]-[0092], and Tables 6A-6B, disclosing a picture order count (“ph_pic_order_cnt_lsb”) is specified in the picture header; see also paragraph [0094]); and 
means for parsing information (Alshina, Figs. 2-3, and pages 35-37, disclosing parsing/signaling information in the picture header (PH) (see syntax table); for further support, see Claims 1 and 11-12; for further support, see Claims 14, 21, and 23) indicative of an identifier for a sequence parameter set (SPS) for reference . . . (Alshina, page 31, generally disclosing SPS; Figs. 1A-1B and 2-3).”

However, although Alshina-Xu-Chen does not expressly disclose an identifier for a sequence parameter set (SPS) (sps_seq_parameter_set_id) for reference as a first element in the SPS before other elements in the SPS, Liu does expressly disclose the following:
“. . . ; and
means for parsing information indicative of an identifier for a sequence parameter set (SPS) for reference as a first element in the SPS before other elements in the SPS (paragraph [0346], disclosing “sps_seq_parameter_set_id” is indicated as the first element; Fig. 11A).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Alshina-Xu-Chen and Liu, to modify the encoding and decoding method and device for processing image data of Alshina-Xu-Chen to use an identifier for a sequence parameter set (SPS) (sps_seq_parameter_set_id) for reference as a first element in the SPS before other elements in the SPS as in Liu. The motivation for doing so would have been to create the advantage of easily/quickly identifying a specific sequence parameter set necessary for efficient encoding/decoding (see Liu, paragraph [0346]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose parsing/signaling a flag in a picture header indicative of whether a set of inter or intra syntax elements are included in the picture header. For example, the following references show similar features in the claims, although not relied upon: Zhao (WO 2021/091252 A1; please note the Provisional Application No.: 62/931,147), Abstract, and paragraphs [182]-[185].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482